Citation Nr: 1423292	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-45 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral tinnitus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from July to August 1983, from May to August 2003, and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in St. Louis, Missouri, which declined to reopen the above claims for service connection.  In a March 2013 supplemental statement of the case (SSOC), the RO reopened the Veteran's service connection claim for bilateral hearing loss and denied it on the merits, and continued to decline to reopen the service connection claim for tinnitus.  

Regardless of the RO's decisions regarding whether to reopen the Veteran's service connection claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2006 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

2. In October 2007, relevant service treatment records that were not part of the Veteran's claims file in October 2006 were associated with the file.  

CONCLUSION OF LAW

Since the October 2006 rating decision, relevant service treatment records have been received; thus reconsideration is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2009 the Veteran filed a request to reopen his previously denied service connection claims for bilateral hearing loss and tinnitus.  The Veteran contends that his hearing loss and tinnitus were caused by an in-service accident wherein his machine gun malfunctioned and exploded, as well as by his military duties as a mechanic.  Prior rating decisions have conceded the Veteran's in-service exposure to acoustic trauma.  

At the time of the October 2006 rating decision, none of the Veteran's service treatment records were available for review.  Service treatment records for the period from 1983 to 1991 were subsequently obtained, and a second rating decision was issued in September 2007.  However, service treatment records for the period from 1992 through 2005 were still not associated with the Veteran's claims file.  

In October 2007, the Veteran submitted a February 2005 service treatment record in the form of his separation examination report.  This record was not part of the file at the time of the October 2006 or September 2007 rating decisions, and is relevant to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  
38 C.F.R. § 3.156(c). 

As such, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

The Board finds that the addition of the new service treatment records to the Veteran's file provides a basis for reconsideration of the Veteran's claims de novo under 38 C.F.R. § 3.156(c).  Therefore, the Veteran's service connection claims for bilateral hearing loss and tinnitus are reopened.  

ORDER

The appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted; the appeal is granted to this extent only.  

The appeal to reopen the claim of entitlement to service connection for tinnitus is granted; the appeal is granted to this extent only.  


REMAND

The Board must remand the above reopened claims for further development.  

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus as these disabilities were caused by an in-service accident wherein his machine gun malfunctioned and exploded, as well as by his military duties as a mechanic.   

The evidence of record shows a VA audiology examination was scheduled in August 2007, and that the Veteran apparently failed to report for the examination.  However, there is no evidence of record indicating the Veteran was notified of the scheduled examination.  There is also no evidence indicating the Veteran was notified that he had failed to report for the examination or requesting that he show good cause for his failure to report.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record shows the Veteran has a current diagnosis of bilateral hearing loss.  Although the medical evidence does not reflect a tinnitus diagnosis, the Veteran's VA treatment records show he has consistently complained of chronic tinnitus, and the Veteran has submitted several lay statements reporting that he has experienced chronic bilateral tinnitus ever since the in-service accident involving his machine gun.  The Veteran's service treatment records document the in-service accident and contain a favorable line of duty determination regarding the injuries he sustained as a result of the accident.  Prior rating decisions have conceded the Veteran's in-service noise exposure due to the duties of his military occupational specialty (MOS).  

The Veteran has submitted several consistent statements reporting that the onset of his hearing loss and tinnitus symptoms occurred immediately following his machine gun accident, and that his hearing loss and tinnitus were subsequently aggravated by the continuous noise exposure associated with his military duties as a mechanic.  The Veteran's VA treatment records also indicate that his current hearing loss and tinnitus may be related to his in-service acoustic trauma.  

Although the Veteran was apparently scheduled and failed to report for a VA audiology examination in August 2007, the evidence of record does not indicate that the Veteran was ever notified of the examination or that he was contacted regarding his failure to report.  The Veteran and his representative have made multiple requests for a VA audiology examination throughout the course of the appeal.  As it is not clear the Veteran was ever notified of his prior scheduled VA examination and there is insufficient competent medical evidence to decide the case, the Board finds a VA examination is required.  See McClendon, supra.  

As a remand is required in any case, any outstanding relevant VA treatment records should be obtained.  In his February 2010 notice of disagreement, the Veteran requested that VA obtain his treatment records from the Fayetteville, Arkansas VA Medical Center (VAMC), and the associated Mount Vernon, Missouri VA outpatient clinic.  The Board notes that the most recent VA treatment records included in the claims file are from 2011.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records related to the Veteran's bilateral hearing loss and tinnitus from the Fayetteville, Arkansas VAMC and the associated Mount Vernon, Missouri VA outpatient clinic for the period from 2011 to the present.  

If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.    

2. After obtaining the above treatment records or determining they are not available, schedule the Veteran for an appropriate audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus is causally related to event(s) during service, including an accident in which the Veteran's machine gun malfunctioned and/or noise exposure due to his duties as a mechanic.  In doing so, the examiner should consider the lay statements from the Veteran as to the symptoms he experienced during service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. Then, the RO should readjudicate these claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


